Citation Nr: 1213338	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  09-42 209	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability.

2.  Entitlement to service connection for a bilateral shoulder disability, diagnosed as degenerative joint disease.

3.  Entitlement to a higher initial rating for a cervical spine disability, rated as 10 percent disabling from July 31, 2006 to October 21, 2009 and 20 percent disabling thereafter.

4.  Entitlement to a higher initial rating for bilateral hearing loss, currently rated as noncompensably disabling. 

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had the following periods of active duty service: August 1965 to May 1969, August 1970 to July 1972, July 1972 to July 1978, July 1978 to May 1984, and May 1984 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas that denied service connection for lumbar spine and bilateral shoulder disabilities; and granted service connection for cervical spine and bilateral hearing loss disabilities.  The cervical spine disability was rated as 10 percent disabling, and the hearing loss as noncompensable.  The ratings were made effective July 31, 2006.  The Veteran also appealed a January 2008 RO decision that denied entitlement to TDIU.  Jurisdiction is with the RO located in Waco, Texas.  

In April 2010, the RO increased the initial rating for the cervical spine disability to 20 percent effective October 21, 2009.  Since higher ratings are available, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The Veteran was afforded a December 2011 hearing before the undersigned at the RO.  The hearing transcript is associated with the record.

The Veteran submitted additional evidence following the last adjudication by the agency of original jurisdiction (AOJ).  The Veteran waived his right to review by the AOJ, and the decision results in a full grant of the benefit sought.  The Board may consider the evidence in the first instance.  38 C.F.R. § 20.1304.

The issues of higher initial ratings for a cervical spine disability and bilateral hearing loss and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The current lumbar spine disability is the result of injury in active service.

2.  The current bilateral shoulder disability, diagnosed as degenerative arthritis, is the result of injury in active service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability are met.  38 U.S.C.A. §§ 1110, 1112(a), 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.303(b) (2011). 

2.  The criteria for service connection for a bilateral shoulder disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.303(b), 3.307, 3.309. 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claims for service connection, the claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may also be established on a presumptive basis for certain disabilities, including arthritis, that were manifested following service.  38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

(i) Lumbar spine disability

Service treatment records show that the Veteran had a severe injury to his cervical spine in a February 1967 motor vehicle accident.  He was assessed as having right pedicle fracture at C5.  The hospital summary did not reference any complaints of low back pain.  He was discharged following over a month of hospitalization to limited duty and instructed to continue wearing a neck brace for six to eight weeks.  

Service treatment records, dated in June 1974, show that the Veteran had a lumbar strain after lifting a heavy object.  In September 1980, he again sought treatment for back pain described as starting at his shoulder and ending at the coccyx.  The examiner assessed muscle strain of the lumbar paraspinal muscles.  

In his report of medical history for separation, the Veteran indicated that he had recurrent back pain.  He commented that he had occasional low back pain after the February 1967 motor vehicle accident.  It was particularly noticeable during activities that involved bending and turning.

In April 2001, the Veteran sought treatment from Dr. M.W. for low back pain.  He reported straining his low back after lifting a child out of a car.  Private medical records beginning in April 2001 document regular complaints and treatment for low back pain.  There are reports of recent injuries or strains included in these reports.  See June 2003, April and November 2005, January 2006 private medical records.  In May 2006, the Veteran underwent a lumbar fusion at L5-S1.  

In March 2006, the Veteran reported that he participated in numerous strenuous activities during service.  He stated that his back was originally injured in 1967, but that subsequent strenuous activities aggravated his initial back injury.  

The Veteran was afforded a VA/QTC spine examination in November 2006.  He described having chronic low back pain at L4, L5, and S1.  He reported that the pain began with the 1967 motor vehicle accident.  

Clinical examination showed a restricted range of motion for the lumbar spine.  The examiner also noted tenderness upon palpation, but did not find spasms.  X-rays showed degenerative arthritis of the lumbar spine and a bilateral laminectomy with posterolateral fusion at L5-S1.  Internal fixation was seen.  

The examiner diagnosed lumbar spine degenerative disc disease status post bilateral laminectomy with posterolateral fusion at L5-S1.  He opined that the back disability was less likely related to service.  He explained that there was no medical treatment for a back disability during service and the injury shown from the 1967 motor vehicle accident was limited to a cervical spine injury.  

In August 2006, the Veteran described how an incorrect part in an ejection seat trainer caused the mechanism to fire too hard and caused back strain.  He included a letter from his commanding officer attesting that the ejection seat trainer had a powerful surge meant to duplicate the force of an actual rocket propelled ejection seat firing he recalled that the Veteran was responsible for maintenance of the ejection seat and that the Veteran reported riding in it.  

In September 2007, the Veteran reported that after his in-service motor vehicle accident a medical examiner predicted that he would have neck, shoulder, and back pain that increased with age.  He stated that Dr. R.M. explained to him that the outdated X-rays taken in 1967 may not have identified additional injuries to the shoulder and back.  He reported that he had had increased neck, back, and shoulder pain.  

VA reexamined the Veteran in October 2009.  He reported being injured in a February 1967 motor vehicle accident.  He was treated for fractures at C4 and C5.  Since the accident, he has had low back pain.  The examiner noted service and post service instance of lumbar strains that were documented in the medical records.  

Clinical examination showed a restricted range of motion in his lumbar spine.  The Veteran had almost complete loss of lumbar curvature, but scoliosis was not observed.  He had diminished deep tendon reflexes.  The examiner assessed herniated disc of the lumbar spine status post laminectomy and posterolateral fusion at L5-S1.  There was also decreased sensory function in the lower left extremity.  

The examiner provided a negative nexus opinion.  He cited post service injuries that necessitated back surgery as causing low back pain.  
 
Private medical records, dated in October 2009 to January 2010, show that the Veteran continued to have severe low back pain at the site of his May 2006 back surgery.  Prior to the surgery, he had back pain for several years.  He noted a history of a 1967 motor vehicle accident, back strain from installing a baby safety seat, and falling off of a ladder at work.  Upon review of updated radiographic studies, the examiner explained how additional surgical intervention may help him.  

In March 2010, Dr. R.M. observed that the Veteran had severe back pain from previous back injuries and problems following back surgery.  

In December 2011, the Veteran reported that he explained the February 1967 motor vehicle accident to his neurosurgeon.  The neurosurgeon informed him that he likely had several spinal fractures from the accident, but the diagnostic radiographs available at that time were not sophisticated enough to detect such injuries.  He also informed him that his current back pain originated from an old accident.  The Veteran reported undergoing a second lumbar surgery to remove hardware installed during the first surgery.  It was unsuccessful.  

At the December 2011 hearing, the Veteran reported that after the in-service motor vehicle accident he had back pain during bending and lifting activities.  Over time, the back pain increased.  When he began having neuropathic symptoms his leg, he decided to have a laminectomy.  He currently had severe back pain and used powerful pain medication for treatment.  

In February 2012, Dr. RM submitted an additional statement.  He noted that the Veteran had chronic back, neck, and shoulder pain when they initially met in 2002.  He believed these were caused by injuries sustained in the in-service motor vehicle accident.  He noted that the accident was severe enough to break the Veteran's neck, and in such an accident it is both possible and medically probable that he injured his back and neck.  He noted that the 2006 spinal fusion caused additional problems.  

Analysis

The Veteran is competent to report his symptoms and their history.  Layno. Service records document that the February 1967 motor vehicle accident resulted in a severe cervical spine injury.  He has reported that he had low back pain ever since this injury.  His report at service separation and in service treatment serve to corroborate the statements he has made in connection with the current claim.  The Board considers his reports of back pain beginning in service to be highly credible.  Caluza.

The examiners conducting the November 2006 and October 2009 VA examinations expressed negative opinions.  However, the examiners did not consider the Veteran's reports of back pain at separation and continuing back pain following service.  They appear to discount his reports of back pain based upon a lack of contemporaneous treatment.  Consequently, these opinions have no probative value.  Buchanan. 

Dr. R.M. expressed a positive medical opinion.  See February 2012 Dr. R.M. statement.  His rationale was that the motor vehicle accident was severe and available diagnostic testing could not identify less noticeable disorders.  Thus, there may have been back disorders that went unnoticed.  His rationale is plausible and consistent with the Veteran's reports of back pain beginning with the motor vehicle accident.  The Board considers this opinion to be highly probative.  Caluza.

After careful review, the Board finds that the evidence is in favor of the grant of service connection for a low back disability. 

(ii) Bilateral shoulder disability

Service treatment records from May 1978 show that the Veteran sought treatment for cervical muscle pain.  He also reported occasional shoulder pain.  In September 1980, he complained about pain in his shoulder blade.  At separation, he denied ever having a painful or trick shoulder or elbow.  See December 1986 Report of Medical History.  However, he stated that he had painful joints and continued neck and back pain related to the motor vehicle accident.  

Private medical records from Dr. M.W., dated in June 2001, showed that the Veteran complained of shoulder pain and noted that he had had neck pain for many years from the motor vehicle accident. 

In November 2006, the Veteran underwent a VA/QTC examination for his shoulders.  He reported having bilateral shoulder pain since the February 1967 motor vehicle accident.  He described the pain in his neck radiating to both shoulders.  Clinical examination showed a slight decrease in motion and tenderness for the left shoulder.  He exhibited a full range of motion for the right shoulder.  X-rays confirmed degenerative changes in both shoulders.  The examiner diagnosed bilateral degenerative joint disease of the shoulder.  

In September 2007, the Veteran reported that following the motor vehicle accident he was informed that these injuries would result in shoulder pain as he aged.

VA reexamined the Veteran in October 2009.  The Veteran reported having bilateral shoulder pain beginning with the February 1967 motor vehicle accident.  The examiner noted upon query that the Veteran did not have right shoulder complaints, but had pain in his left shoulder.  

Clinical examination showed a full range of motion in the right shoulder and some loss of motion in his left shoulder.  For the left shoulder, the examiner also found tenderness and decreased left hand grip strength.  He assessed a "normal pathology" for the right shoulder and degenerative joint disease of the acromioclavicular joint and impingement syndrome of the left shoulder.  

The examiner expressed a negative etiology opinion.  He cited lack of medical treatment and contemporaneous findings at the motor vehicle accident.     

In his October 2009 substantive appeal, the Veteran reported that his current shoulder disorders were related to the February 1967 motor vehicle accident.  

At the December 2011 hearing, the Veteran maintained that he did not have shoulder pain until after the February 1967 motor vehicle accident.  He reported having continuing shoulder pain since the accident.  

In February 2012, Dr. R.M. stated that he observed the Veteran having shoulder pain in 2002.  He believed it was caused by injuries sustained in from the in-service motor vehicle accident.  He reported that in an accident severe enough to break his neck, it was both possible and medically probable that he had injured his shoulders.  He noted that the 2006 spinal fusion caused additional problems.  

Analysis

The record includes medical and lay evidence of shoulder pain during active service and a current diagnosis of degenerative joint disease in both shoulders.  While the most recent VA examiner found no disability in the right shoulder, X-ray testing earlier in the appeal period showed a degenerative changes in both shoulders.  An in-service disease or injury and a current disability are demonstrated.  The remaining issue is whether there is a nexus to service.  

The evidence supporting the claims consists of his reports of having bilateral shoulder pain since the February 1967 motor vehicle accident.  There is nothing inherently incredible or implausible about his reports of shoulder pain beginning after the accident.  At service separation he denied ever having painful or trick shoulder or elbow; however, earlier service treatment records document complaints of shoulder pain.  Viewing the record as a whole, the Board finds the Veteran generally credible in his reports of bilateral shoulder pain beginning in service.  

The October 2009 VA examiner expressed a negative opinion.  However, he did not discuss the Veteran's reports of shoulder pain beginning in service.  Consequently, his opinion is without probative value.  Buchanan. 

Dr. R.M. expressed a positive medical opinion.  See February 2012 Dr. R.M. statement.  His rationale was that the motor vehicle accident was severe and a shoulder injury may not have been apparent at that time.  His rationale is plausible and consistent with the Veteran's reports of bilateral shoulder pain beginning with the motor vehicle accident.  The Board considers this opinion to be probative.  Caluza.

After careful review, the Board finds that the evidence is in favor of the grant of service connection for a bilateral shoulder disability, diagnosed as degenerative joint disease. 


ORDER

Service connection for a low back disability is granted.  

Service connection for a bilateral shoulder disability, diagnosed as degenerative joint disease, is granted.  


REMAND

A Veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the veteran's disability. Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination. Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

At the December 2011 hearing, the Veteran stated that he had increased episodes of his neck locking.  He also reported that his hearing loss symptoms had increased when he was not using hearing aids.  Given these reports, VA's duty to obtain new examinations as to the current severity of the Veteran's service-connected cervical spine and hearing loss disabilities is triggered.  

In the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  An opinion is needed as to whether the Veteran's service connected disabilities preclude gainful employment.  

TDIU is assigned, where the schedular rating is less than total and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2011).  

VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations. 38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Currently, it is not clear if the Veteran meets the TDIU criteria under 38 C.F.R. § 4.16(a) as a rating remains to be assigned for the newly service connected back and shoulder disabilities.  In addition, the claim for a TDIU is inextricably intertwined with the claims for increased ratings for the service-connected cervical spine and hearing loss.  Holland v. Brown, 6 Vet. App. 443, 446 (1994) (a TDIU claim premised on a specific disability, is inextricably intertwined with a claim for an increased rating for the same disability).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected cervical spine disability. All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of cervical spinal motion should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups. 

The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain. 

The examiner should report whether there is ankylosis of the cervical spine or entire spine.  If ankylosis is present, the examiner should specify the angle at which the cervical spine is held.

The examiner should also specify the nerves affected by the cervical spine disability and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's service-connected disabilities (cervical spine, lumbar spine, bilateral shoulders, tinnitus, and hearing loss) would in combination prevent him from obtaining or keeping gainful employment for which his education and occupational experience would otherwise qualify him. 

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  Schedule the Veteran for a VA audiological examination, to determine the current severity of his service-connected bilateral hearing loss.  The examiner should review the claims file in conjunction with the examination and note such review in the examination report or in an addendum.  The clinical examination must conducted by a state licensed audiologist and include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test without the use of hearing aids.  38 C.F.R. § 4.85.  

The examiner should also comment on the functional effects of the Veteran's hearing loss.

The examiner should provide a rationale for the opinion that takes the Veteran's reports into consideration.

4.  After completion of instructions 1 through 3 above, the AOJ should adjudicate the increased rating claims for hearing loss and cervical spine disability and assign initial ratings for the lumbar spine and bilateral shoulder disabilities.  Then, recalculate the overall combined disability rating to determine whether the Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  

If the Veteran meets the schedular TDIU criteria under 38 C.F.R. § 4.16(a), adjudicate the claim.  

If the Veteran does not meet the schedular TDIU criteria under 38 C.F.R. § 4.16(a), refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).  

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


